Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.  Claims 7, 14 and 20 are canceled.  Claims 4, 11 and 18 were previously canceled.  Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19 are pending.

 				Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 1/10/2022 is being considered by the examiner.

Response to Arguments
4.	Applicant's arguments filed on1/10/2022 with respect to amended claims have been fully considered but they are not persuasive. 
	.

	In remarks, Applicant argues that the cited prior art, Behzadi and Danger, and the art of record fail to singly or in combination show or suggest the processes recited in the in the claims.  In particular, the amended claimed limitation (see remarks, pages 7-9).
	Examiner respectfully disagrees.	
 	The amended feature recites: “the behavior profile being configured to represent normal performance of a job corresponding to the job smart agent by a system administrator…the time out corresponding to a failure of the system administrator to call the corresponding one of the plurality of task smart agents before expiration of an age threshold…”
 	For example, The Behzadi reference discloses:
	[0322] The enterprise Internet-of-Things application development platform in accordance with embodiments of the disclosure and technology provides various capabilities and advantages for an enterprise. Smart sensor and meter investment can be leveraged to derive accurate predictive models of behavior, performance, or operations relating to the enterprise. Industry data can be compiled and aggregated into consolidated and consistent views. Industry data can be modeled and forecasted across various locations and scenarios. Industry data can be benchmarked against industry standards as well as internal benchmarks of the enterprise. The performance of one component or aspect of operations of an enterprise can be compared to identify outliers for potential responsive measures (e.g., improvements). The effectiveness of responsive measures can be tracked, measured, and quantified to identify those that provide the highest impact and greatest return on investment. The allocation of the costs and benefits of improvements among all stakeholders can be analyzed so that the enterprise, as well 
 	Behzadi reference discloses “the performance of one component or aspect of operations of an enterprise can be compared to identify outliers for potential responsive measures (e.g., improvements).  The effectiveness of responsive measures can be tracked, measure, and quantified…”
  Thus, the combination of Behzadi and Danger meet the claimed limitation of “compare performance of the job smart agent in response to the call to the job smart agent against the behavior profile to determine a deviation from acceptable performance, the determination including determining that a time out has occurred on one or more of the plurality of clock cycles”.  Although Behzadi does not explicitly mention utilizing clock cycles to determine the response time of transfer call operations, Behzadi does teach using behavior profile to determine a deviation from acceptable performance (determine performance of certain aspect of operation in the enterprise can be compared to identify outlier…tracked, measure and quantified…).  Danger is introduced to teach the element of utilizing clock cycles to measure response time of a specific operation.  The fact that Behzadi discloses the measurement of performance in certain aspect of operations in the enterprise to identify outlier (determine a deviation) may encompasses tracking, measuring and quantifying  (compare with behavior profile) would have been obvious to use clock cycles to measure response time of the operation taught by Danger in order to improve performance.  
 	Moreover, Behzadi discloses:
FIG. 6). Data can be provided in comma separated value (CSV), extensible markup language (XML), and/or JavaScript object notation (JSON) formats. As the data are processed, the platform monitors the state of the load to ensure administrators are kept informed about the status of the data load and errors or warning encountered. The integration component 202 track and stores the status of each processing step in a data load process and provides task-level status to enable application administrators to identify problems early and with sufficient detail to quickly fix any issues. Additionally, the integration component 202 supports email notification as the status of the data integration process changes. Thus, the integration layer provides recoverability, monitoring, extensibility, scalability, and security.
	Moreover, some of the tasks of the administrators are to monitor the state of the load to ensure administrators are kept informed about the status of the data load and errors or warning encountered; Track and stores the status of each processing step in a data load process and provides task level status to enable application administrators to identify problems early with sufficient detail to quickly fix any issues (paragraph 0160). 
	Therefore, Behzadi’s “the performance of one component or aspect of operations of an enterprise can be compared to identify outliers for potential responsive measures (e.g., improvements).  The effectiveness of responsive measures can be tracked, measure, and quantified…” meet the claimed limitation of 	
“the behavior profile being configured to represent normal performance of a job corresponding to the job smart agent by a system administrator”.  

In addition, Behzadi’s identifying outliner would require determine the actual response with the normal response time. Measuring response time and setting the threshold for response time is necessary in order to improve the response system as part of the quality control.
 		
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Behzadi et al. (U.S. Patent Application Publication No. 2019/0265971, hereinafter Behzadi) in view of Danger et al. (U.S. Patent Application Publication No. 2018/0032723, hereinafter Danger).
  	With respect to claims 1, 8 and 15, Behzadi discloses an Internet-of-Things electronic device, method and computer readable medium, comprising: 
a computer processor; a communication device configured for external communication; and non-transitory computer-readable computer memory including computer-executable instructions stored thereon, wherein when executed by the computer processor the computer-readable instructions cause the computer processor to—
receive, via the communication device, a call to a job smart agent residing in the computer-readable computer memory, the job smart agent comprising a behavior profile and a plurality of attributes, the behavior profile being configured to represent normal performance 
Behzadi does not explicitly mentions initiate a cycle clock for each of the plurality of clock cycles in correspondence with issuance of the plurality of calls;  determining that a time out has occurred on one or more of the plurality of clock cycles, the time out corresponding to a failure of the system administrator to call the corresponding one of the plurality of task smart agents before expiration of an age threshold.  
However, Danger discloses utilizing clock cycles as a measure of response time of an operation (e.g. Danger, paragraph 0007, “…fast response times…within the order or magnitude of a clock cycle… );  determining that a time out has occurred on one or more of the plurality of clock cycles (e.g. Danger, paragraph 0113, “…a hardware extension, located or positioned adjacent to a processor…interconnected with a plurality of sensors, which handles and aggregates alarms to determine a response…typically within a few clock cycles…”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Behzadi’s measuring the performance of one component or aspect of operations in an enterprise to be measuring can be compared to identify outliers for potential responsive measures of response with Danger’s teaching of 

With respect to claim 2, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 1, wherein the computer processor comprises a finite state machine (e.g. Danger, paragraph 0006).

 	With respect to claim 3, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 1, further comprising a sensor, wherein determination of the deviation includes comparison of data from the sensor against the behavior profile (e.g. Behzadi, paragraphs 0229 and 0322).

	With respect to claim 5, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 4, wherein the plurality of task smart agents reside in memory of one or more external devices, and the plurality of calls to the plurality of task smart agents are issued via the communication device to the one more external devices (e.g. Behzadi, paragraph 0462). 

 	With respect to claim 6, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 1, wherein, when executed by the computer processor, the computer-readable 

 	With respect to claim 7, Behzadi and Danger disclose the Internet-of-Things electronic device of claim 6, wherein the behavior profile comprises a plurality of behavioral attributes describing normal operation at least in part by defining corresponding thresholds for normal operation, the comparison of performance of the job smart agent against the behavioral profile includes incrementally changing a count based on an attribute-by-attribute comparison against the thresholds for normal operation, the behavior profile is updated at least in part by sensitizing a threshold of the corresponding thresholds based on the objection (e.g. Behzadi, paragraphs 0248, 0252, 0322 and 0386)

 	With respect to claim 9, Behzadi and Danger disclose the computer-implemented method of claim 8, wherein the computer processor comprises a finite state machine (e.g. Danger, paragraph 0006). 

 	With respect to claim 10, Behzadi and Danger disclose the computer-implemented method of claim 8, wherein determination of the deviation includes comparison of data from a sensor of the electronic device against the behavior profile (e.g. Behzadi, paragraphs 0229 and 0322).	



 	With respect to claim 13, Behzadi and Danger disclose the computer-implemented method of claim 8, further comprising updating the behavior profile based on the objection (e.g. Behzadi, paragraph 0419). 

 	With respect to claim 16, Behzadi and Danger disclose the computer-readable storage media of claim 15, wherein the computer processor comprises a finite state machine (e.g. Danger, paragraph 0006). 

With respect to claim 17, Behzadi and Danger disclose the computer-readable storage media of claim 15, wherein determination of the deviation includes comparison of data from a sensor of the electronic device against the behavior profile (e.g. Behzadi, paragraph 0386). 

	With respect to claim 19, Behzadi and Danger disclose the computer-readable storage media of claim 15, wherein when executed by the computer processor the computer-readable instructions further cause the computer processor to update the behavior profile based on the objection (e.g. Behzadi, paragraph 0419). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sethumadhavan et al. (US 2016/0275289) discloses identifying which events are to be monitored in order to obtain data samples that are then used to determine whether the sampled/monitored behavior of a legitimate program or process has deviated from its normal behavior. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/TONGOC TRAN/Primary Examiner, Art Unit 2434